By the Court,
PAINE, J.
The only point made by the appellant is, that the finding is not sufficient to sustain the judgment, inasmuch as the judgment bars him of all equity of redemption, and yet there is no express finding that his interest was subsequent to this mortgage. There are several good answers to this claim. The first is, that no issue was made on the question: the allegations of the complaint were not denied, and therefore no finding was needed. The next is, that if a finding had been needed, there is a sufficient one, as the court, in addition to the express statement of facts found, said also that all the allegations of the complaint were true.
This appeal was too evidently brought for delay, to justify any fuller notice of the brief.
The judgment is affirmed, with costs and damages.